ORDER
PER CURIAM.
John Nichols (Plaintiff) appeals from the circuit court’s judgment granting Harbor Venture, Inc., Horseshoe Casinos, L.L.C., Missouri River Equities, Inc., and Donald Schupak’s (collectively referred to as Defendants) joint motion to dismiss Plaintiff’s petition for abuse of process and malicious prosecution. Plaintiff contends the trial court erred in dismissing his petition because Plaintiff pled all the elements necessary to state an action for abuse of process and malicious prosecution.
*244We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).